ICJ_094_LandMaritimeBoundary_CMR_NGA_1998-06-11_JUD_01_PO_01_EN.txt. 328

SEPARATE OPINION OF JUDGE ODA

TABLE OF CONTENTS

Paragraphs

I. InrRopuctorY REMARKS 1-4
IT. CAMEROON’S APPLICATION AS A WHOLE 5-15
1. The structure of Cameroon’s 1994 Application 6-11

2. The submissions contained in Cameroon’s 1995 Memorial 12-15

III. REQUEST FOR DELIMITATION OF A BOUNDARY LINE 16-28
1. The drawing of a maritime boundary 17-23

2. Lake and land boundary 24-26

3. Part ITT — Conclusion 27-28

IV. THE LEGAL Disputes WHicH May BE SUBMITTED TO THE COURT 29-31
V. CONCLUSIONS 32-33

57
329 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)
I. INTRODUCTORY REMARKS

1. I voted in favour of subparagraph 3, as well as of subpara-
graph 1 (a), of the operative part of the Judgment, as I agree that the
Court, on the basis of Article 36 (2) of the Court’s Statute, has jurisdic-
tion to adjudicate upon certain of the issues unilaterally presented by
Cameroon. I share the view expressed in the Judgment concerning the
interpretation and application of the Optional Clause of the Statute.

I have given this opinion the title of “separate” opinion, rather than
“dissenting” opinion, mainly because, in spite of my negative votes on
some points relating to admissibility, I support, in general, the Court’s
jurisdiction to entertain certain of the claims in Cameroon’s Applica-
tions.

2. Lalso voted in favour of subparagraph 4, as I believe that some, but
not all, of the issues in the Application are admissible. But I cast my vote
on some of the subsections of subparagraph 1 and on subparagraph 2
reluctantly, as the Judges are not permitted, for any reason whatsoever,
to abstain from voting on the operative part of the Judgment. Otherwise
I would have abstained from voting on certain of Nigeria’s objections
relating to the admissibility of Cameroon’s Application on the ground
that Cameroon’s claims were presented in a somewhat irregular way, as
JT shall explain later, while Nigeria’s objections do not necessarily corre-
spond to those claims and do not appear to have been formulated in a
proper manner.

Thus, in seeking, both in the Judgment as a whole and in its operative
part, to deal with Nigeria’s objections in isolation, the Court has adopted
an approach which, in my view, is not wholly adequate.

3. Cameroon’s Application lacks precision and some parts of it do not,
in my view, constitute a claim which may properly be presented to the
Court by a unilateral application of one of the parties to a dispute.
Among the contentions that Cameroon has made, only some very limited
issues can be deemed as falling within the purview of the Court’s jurisdic-
tion. Just as Cameroon’s Application lacks precision and is inadequate,
so Nigeria’s objections are also quite irregular.

The question of whether or not Cameroon’s Application is admissible
falls irrefutably within the competence of the Court. Although the Court
is still at the jurisdictional phase due to Nigeria’s presentation of prelimi-
nary objections, it does not necessarily have to restrict itself to a discus-
sion of Nigeria’s objections, but must also examine more carefully, on its
own initiative, the substance of Cameroon’s Application.

In addition, Nigeria, in raising a number of preliminary objections,
seems to have confused the question of admissibility of the claims with
the matters to be argued at the merits stage. Thus the Court is faced with
an extremely difficult situation at this jurisdictional stage of the case.

4. The Court should have attempted proprio motu to scrutinize whether

58
330 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

or not any of Cameroon’s claims made in its Application are admissible
— with or without reference to Nigeria’s objections.

II. CAMEROON’S APPLICATION AS A WHOLE

5. Cameroon’s position has lacked clarity from the outset. Its Applica-
tion appears to me to be so irregular that, from the standpoint of the
Court, it should only have been received after a number of modifications.
I shall begin with an examination of the irregular aspects of Cameroon’s
Application itself, which causes us so much difficulty in dealing with the
present case.

1. The Structure af Cameroon’s 1994 Application

6. On examination of the various Court documents, I note that on
29 March 1994 Cameroon filed with the Registry an “Application insti-
tuting proceedings” and on 6 June 1994 an “Application additional to the
Application instituting proceedings”. Having heard Cameroon’s wishes,
and having also ascertained that Nigeria “had no objection to the Addi-
tional Application being treated, in accordance with the wishes expressed
by Cameroon, as an amendment to the initial Application” (emphasis
added), the Court decided, on 16 June 1994, to deal with these two origi-
nally distinct Applications as a single case (see Judgment, para. 5).

7. The Court’s document entitled “Application instituting proceedings
filed in the Registry of the Court on 29 March 1994 — Land and Mari-
time Boundary between Cameroon and Nigeria (Cameroon v. Nigeria)”
(bearing the legend “1994 General List No. 94”) contains:

(D) the letter of the Cameroonian Ambassador to the Netherlands,
addressed to the Registrar, dated 28 March 1994 (p. 3);

(IT) the “Application instituting proceedings” (undated but filed in the
Registry on 29 March 1994) (hereinafter referred to as “Applica-
tion-[”} (p. 5); and

(IT) the “Application additional to the Application instituting proceed-
ings brought by the Republic of Cameroon filed in the Registry of
the Court on 29 March 1994” (on which no date is indicated but
which was actually filed in the Registry on 6 June 1994) (hereinafter
referred to as “Application-IT”) (p. 77).

The confused structure of these documents produced by the Court
conveys an impression of the irregularity of the case.

8. The two Applications, Application-I and Application-II, each con-
sist of five sections (the titles of which are identical in both Applications),
namely, Section I (“Subject of the Dispute”), Section II (“The Facts”), Sec-
tion III (“The Jurisdiction of the Court”), Section IV (“The Legal Grounds

59
331 LAND AND MARITIME BOUNDARY . (SEP. OP. ODA)

upon Which Cameroon Bases Its Case”) and Section V (“Decision
Requested’). In each Application, the content of Section III is approxi-
mately the same. In each case the Section indicates, explicitly or implicitly
if not in identical terms, that both Parties have accepted the Court’s com-
pulsory jurisdiction in conformity with Article 36 (2) of the Statute, with-
out any reservation. By contrast, the other four Sections in both Appli-
cation-I and Application-IT tend to complement one another.

9. Application-I. In Section I (“Subject of the Dispute”), paragraphs 1
and 2 deal with the disputes relating essentially to the question of
sovereignty over the Bakassi Peninsula, whereas paragraph 3, without
referring to any particular dispute, mentions simply the issue of the mari-
time boundary in the Gulf of Guinea beyond the terminal point (namely
point G) of the boundary line alleged by Cameroon in the mouth of the
Cross River.

Section IT (“The Facts”) traces the history over the past century of
some parts of the boundary in the so-called “hinterland” including the
Bakassi Peninsula. Mention is made solely of the land area, particularly
the Bakassi Peninsula. If any frontier incidents or aggressions are men-
tioned here, they are limited mainly to the Bakassi Peninsula. The subject
of maritime delimitation is not mentioned at all in this section.

In Section IV (“The Legal Grounds upon Which Cameroon Bases
Its Case”) a great deal is said concerning Nigeria’s impairment of
Cameroon’s sovereignty and territorial integrity, mainly in the Bakassi
Peninsula, and Nigeria’s violation of the prohibition of the use of force.
There is no mention of the maritime boundary in this section either.

In Section V (“Decision Requested”) ali the seven items (a),(b),(c),
(d),(e),(e') and (e”), which are quoted in full in paragraph 16 of the
Judgment, and on which Cameroon asks the Court to adjudge and
declare, appear to relate to questions and incidents concerning the Bakassi
Peninsula. Only in item (f) does Cameroon, “[iln order to prevent any
dispute arising between the two States”, request the Court “to proceed to
prolong the course of its maritime boundary with [Nigeria] up to the limit
of the maritime zones which international law places under the respective
jurisdictions”, in other words, the course of the boundary of the conti-
nental shelf and the exclusive economic zone within the Gulf of Guinea.

Most of the issues mentioned throughout Application-I, except for the
maritime delimitation in the Gulf of Guinea, are related mainly to the
border incidents in the Bakassi Peninsula. Those issues seem to constitute
the real “legal dispute” between the two States for which interim meas-
ures were indicated by the Court in 1996 (Land and Maritime Boundary
between Cameroon and Nigeria, Provisional Measures, Order of
15 March 1996, L C.J. Reports 1996, p. 11).

It may be observed that Sections I, II, IV and V, entitled “Subject of

60
332 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

the Dispute”, “The Facts”, “The Legal Grounds” and “Decision
Requested”, respectively, are thus presented in a random fashion.

10. Application-IT. Section I (“Subject of the Dispute”) deals with the
question relating to Lake Chad, but in that same section Cameroon
refers to the course of the boundary from Lake Chad to the sea. It is said
that Nigeria’s challenge to Cameroon’s sovereignty took the form of
“a massive introduction of Nigerian nationals into the disputed area,
followed by an introduction of Nigerian security forces”.

In Section II (“The Facts”) most of the discussion is devoted to the
subject of Lake Chad, but reference i is also made in paragraph 6 to the

“illegal and massive presence” of Nigerian nationals in various parts
along the boundary from Lake Chad to the sea. In paragraph 7 the pro-
longed presence of the Nigerian security forces is mentioned only in Cam-
eroon’s part of Lake Chad.

In Section IV (“The Legal Grounds upon Which Cameroon Bases Its
Case”) Nigeria’s alleged occupation of the territory of Cameroon is men-
tioned extensively, but this concerns only the part of Cameroon in Lake
Chad.

Under Section V (“Decision Requested”), the six items (a),(b),(c),
(d),(e) and (e’) (which are quoted in full in paragraph 17 of the Judg-
ment) seem to relate only to Lake Chad, but in item (f} Cameroon
requests that the Court specify the frontier “from Lake Chad to the sea”
in view of the repeated incursions of Nigeria into Cameroon’s territory.

In Application-Il, as with Application-I, the four Sections I, IE, IV and
V, entitled “Subject of the Dispute”, “The Facts”, “The Legal Grounds”,
and “Decision Requested”, respectively, are presented in a random
fashion.

11. It should also be noted that, because of the random fashion of
presentation and the irregular nature of each corresponding section of
Application-I and Application-I (except for Section IH (“The Jurisdic-
tion of the Court”), the sections are not sufficiently interrelated. This
makes the present case extremely complicated, and a proper understand-
ing of the issues involved very difficult.

2. The Submissions Contained in Cameroon’s 1995 Memorial

12. On 16 March 1995 Cameroon filed its Memorial within the time-
limit prescribed in the Court’s Order dated 16 June 1994 (Land and Mari-
time Boundary between Cameroon and Nigeria, C.J. Reports 1994,
p. 104). In fact, the text of “the decision that the Court is asked to hand
down” read out by the Registrar of the Court, at the President’s request,
at the beginning of the oral pleadings on 2 March 1998 was taken only
from Section V (“Decision Requested”) as it appears in both Application-I
and Application-II. The “submissions” made by Cameroon in its Memo-
rial were not even mentioned on that day in the Registrar’s statement.

The main part of the “submissions” contained in Cameroon’s Memo-

61
333 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

rial is quoted in part below (the full text is quoted in the Judgment, para-
graph 18). Cameroon requests the Court

“to adjudge and declare:

(a) That the lake and land boundary between Cameroon and
Nigeria takes the following course: [Cameroon indicates a line
from Lake Chad to the sea reflecting the alleged existing bound-
ary provided for by treaties or international documents].

(b) That notably, therefore, sovereignty over the Peninsula of
Bakassi and over the disputed parcel occupied by Nigeria in the
area of Lake Chad, in particular over Darak and its region, is
Cameroonian.

(c) That the boundary of the maritime zones appertaining respec-
tively to [Cameroon] and to [Nigeria] follows the following
course: [Cameroon indicates (1) a line covering the offshore
area provided for in the 1975 Maroua Declaration (first sub-
paragraph of submission (c)) and (2) a line beyond the offshore
area, as indicated above, for the delimitation of the exclusive
economic zone and the continental shelf (second subparagraph
of submission (c})]. .

(d} That by contesting the courses of the boundary defined above
under (a) and (c), [Nigeria] has violated and is violating the
fundamental principle of respect for frontiers inherited from
colonization (uti possidetis juris) and its legal commitments
concerning the demarcation of frontiers in Lake Chad and land
and maritime delimitation.

(e) That by using force against [Cameroon] and, in particular, by
militarily occupying parcels of Cameroonian territory in the
area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions, both civilian and military,
all along the boundary between the two countries, [Nigeria] has
violated and is violating its obligations under international
treaty law and customary law.

(f) That [Nigeria] has the express duty of putting an end to its civil-
ian and military presence in Cameroonian territory and, in par-
ticular, of effecting an immediate and unconditional withdrawal
of its troops from the occupied area of Lake Chad and from the
Cameroonian Peninsula of Bakassi and of refraining from such
acts in the future;

(g) That the internationally wrongful acts referred to above and
described in detail in the body of this Memorial involve the
responsibility of [Nigeria].

(h) That, consequently, and on account of the material and non-
material damage inflicted upon [Cameroon], reparation in a
form to be determined by the Court is due from [Nigeria] to
[Cameroon].” (Memorial of Cameroon, Vol. I, pp. 669-671.)

62
334 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

13. As in the Section entitled “Decision Requested” in Application-I
and Application-II, these eight submissions ((a)-()) in the 1995 Memo-
rial are complex and presented in a complicated manner. [am somewhat
surprised to find that these “submissions” do not correspond particularly
well to the “Decision Requested” (Section V) in Application-I and Appli-
cation-II; nor does what Cameroon asks the Court to adjudge and
declare, in its 1995 Memorial, even constitute an amendment to the
“Decision Requested” in the 1994 Applications. It is thus difficult, given
this confused presentation, to ascertain Cameroon’s real intentions in
bringing the present case before the Court.

Accordingly, I consider that Cameroon has failed to formulate
adequately the issues set out under the title “Subject of the Dispute” (Sec-
tion I) and “Decision Requested” (Section V) in Application-I and Appli-
cation-II, respectively, which issues could have been, and indeed should
have been, amplified in the “submissions” made in the Memorial. In my
view Cameroon’s claims require clarification, and in effect the Court is
having to make good the apparent irregularities in the Applications and
in the “submissions” so that they may be presented in a proper form.

14. Careful examination of the submissions discloses the following
inconsistencies on points of details. Firstly, I note that

— submission (a) concerning the lake and land boundary corresponds
to item (f) of Section V (“Decision Requested”) of Application-IT:

— submission (c), second subparagraph, concerning the boundary of
the maritime zone (exclusive economic zone and continental shelf)
corresponds to a part of item (f) of Section V (“Decision Requested”)
of Application-I,

and that by these submissions Cameroon simply asks the Court to specify
a boundary line either on land or at sea. Submission (c)}, first subpara-
graph, concerning the boundary in the offshore area is not mentioned at
all in the 1994 Application and Cameroon further contends in this con-
nection in submission (d) that Nigeria, by contesting the course put
forward by Cameroon in submissions (a) and (c), has violated and is
violating the interests of Cameroon.

15. Secondly, I note that the submissions also include the actual bound-
ary disputes, which constitute “legal disputes”. Thus:

— submission (b}, concerning the sovereignty over the Bakassi Penin-
sula and over the parcel in the area of Lake Chad, in particular over
Darak and its region, corresponds to the seven items (a) to (e”)
inclusive in Section V (“Decision Requested”) of Application-I and to
the six items (a) to fe’) inclusive in Section V (“Decision Requested”)
of Application-II, respectively;

— submission (e), referring to repeated incursions all along the bound-
ary between the two countries, corresponds to the allegation set out
in item (f) in Section V (“Decision Requested”) of Application-II,

63
335 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

namely that Nigeria, by using force against Cameroon and, in par-
ticular, by militarily occupying parcels of Cameroonian territory in
the area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions all along the boundary between
the two countries “has violated and is violating its obligations under
international treaty law and customary law”;

— submissions (e),(f),(g) and (A), concerning the alleged violation by
Nigeria of its obligations under international law, the removal by
Nigeria of “its military presence”, the alleged “responsibility” to be
borne by Nigeria, and the payment of “reparation”, which are essen-
tially related to the “legal disputes” as mentioned above, are in fact
referred to in items (5) to fe”) of Section V (“Decision Requested”)
of Application-I and also in items (b) to (e’) of Section V of Appli-
cation-I.

III. REQUEST FOR DELIMITATION OF A BOUNDARY LINE

16. As stated above, in a part of its Application Cameroon requests
the Court to specify the boundary line with Nigeria both at sea and on
land, and to prolong the maritime boundary.

1. The Drawing of a Maritime Boundary

17. My first main point is the issue of maritime matters. In this
respect, Cameroon’s Application and “submissions” are not entirely con-
sistent. In its 1994 Application-[, Cameroon “ijn order to prevent any
dispute between the two States concerning their maritime boundary”
requests the Court

“to proceed to prolong the course of its maritime boundary with
[Nigeria] up to the limit of the maritime zones which international
law places under their respective jurisdictions” (Section V, item (f);
emphasis added).

This is clearly a request solely for delimitation of the exclusive economic
zone and the continental shelf between Cameroon and Nigeria in the
Gulf of Guinea.

In contrast, in submission (c) of its 1995 Memorial, Cameroon not
only refers to the question of the delimitation of the exclusive economic
zone and the continental shelf beyond those narrow coastal areas in
the Gulf of Guinea (second subparagraph of submission (c)) but also
asks the Court to declare the course of the boundary in the areas at the
mouth of the Cross River close to the coast (first subparagraph of sub-
mission (c)).

18. Maritime delimitation in the mouth of the Cross River. The delimi-
tation in the offshore area at the mouth of the Cross River depends

64
336 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

entirely on which country, either Cameroon or Nigeria, has sovereignty
over the Bakassi Peninsula. The delimitation line down to point G, as
indicated by Cameroon pursuant to the Maroua Declaration of 1975, is
based on the firm assumption that the Bakassi Peninsula is in Cameroon-
ian territory.

It may well be that Cameroon’s maritime boundary in the mouth of
the Cross River could only be challenged by Nigeria in connection with
its alleged claim to sovereignty over the Bakassi Peninsula. Otherwise the
maritime boundary in the mouth of the Cross River could not be a “legal
dispute”. Unless the territoriality of that region is settled, the question
of the maritime delimitation in this coastal sea area would obviously
be meaningless. I repeat that submission (c}, first subparagraph, is not
per se a subject that may be presented to this Court.

Incidentally, though, I should like to reiterate that this issue concern-
ing the frontier in the coastal sea areas in the mouth of the Cross River
was not referred to or mentioned at all in the 1994 Application-[.

19. Maritime delimitation in the Gulf of Guinea. The delimitation of
the exclusive economic zone and the continental shelf between neigh-
bouring States beyond the limit of their territorial seas also cannot be an
issue in the present case unless, as in the case of the offshore areas in the
mouth of the Cross River, as mentioned above, the land boundary
between Cameroon and Nigeria at the coast is settled by those neigh-
bouring States. More concretely, the issue of maritime delimitation in the
whole vast area of the Gulf of Guinea cannot arise independently of the
territoriality of the Bakassi Peninsula. In fact the Parties have not even
negotiated on such a delimitation, and no “legal dispute” has ever arisen
between the two States on the delimitation of the exclusive economic
zone and the continental shelf.

20. More generally, the delimitation of the exclusive economic zone
and the continental shelf shall, according to the 1982 United Nations
Convention on the Law of the Sea, be “effected by agreement on the
basis of international law . . . in order to achieve an equitable solution”
(Arts. 74 and 83).

In the event that a delimitation of the maritime boundary line for the
exclusive economic zone or the continental shelf is required between
neighbouring States, the firm wishes of the parties to delimit their respec-
tive areas must in general exist, and negotiation must be continued for
this purpose. The relevant parties, after negotiation, may determine the
line by agreement and, if they fail to agree, they may then seek a third-
party judgment. However, the mere fact that the parties have not been
able to reach agreement on the delimitation in their negotiations does not
constitute a “legal dispute”.

21. There has been no negotiation between Cameroon and Nigeria

65
337 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

with a view to deciding on the delimitation of the exclusive economic
zone and the continental shelf, nor has a “legal dispute” arisen between
Cameroon and Nigeria which might fall within the purview of Article 36 (2)
of the Court’s Statute.

If the Court considers that Cameroon’s Application concerning the
delimitation of the exclusive economic zone and the continental shelf can
be entertained on the grounds that there is a “legal dispute” under the
circumstances appertaining to this case, then there will be hundreds of
similar disputes that could be brought to the Court from all parts of the
world.

22. Over the past 20 years, I have made known my belief that mari-
time delimitation may be dealt with more properly by recourse to arbitra-
tion than to judicial settlement. However, I concede that the Court can-
not, in principle, refuse to receive a request for demarcation of a maritime
boundary if that request is made jointly by the parties. It should be noted
that delimitation cases have in the past been brought to the Court by
special agreement under Article 36 (1) of the Court’s Statute — namely, the
cases concerning the North Sea Continental Shelf (Federal Republic
of GermanylDenmark; Federal Republic of Germany/Netherlands ) ; the case
concerning the Continental Shelf ( Tunisial Libyan Arab Jamahiriya) ; the
case concerning the Continental Shelf (Libyan Arab Jamahiriyal Malta) ;
the chamber case concerning Delimitation of the Maritime Boundary in
the Gulf of Maine Area (Canadal United States of America) ; the cham-
ber case concerning the Frontier Dispute (Burkina FasolRepublic of
Mali); and the chamber case concerning Land, Island and Maritime
Frontier Dispute (El Salvador!/Honduras ).

23. In conclusion, Cameroon’s request that the Court specify the
boundary or prolong the maritime boundary stated in item (f) of Sec-
tion V (“Decision Requested”) of Application-I and in submission (c),
both first and second subparagraphs, is not a matter that can be uni-
laterally presented to the Court. The Court should have refused Cam-
eroon’s request, as mentioned above, as it is not competent to entertain
such a unilateral application.

2. Lake and Land Boundary

24. The second main point that I would like to take up in connection
with the drawing of a boundary line is the issue of the lake and land
boundary between Cameroon and Nigeria. Item (f) of Section V (“Deci-
sion Requested”) in Application-II states:

“[tlhat in view of the repeated incursions of Nigerian groups and
armed forces into Cameroonian territory, all along the frontier
between the two countries, the consequent grave and repeated inci-
dents, and the vacillating and contradictory attitude of [Nigeria] in
regard to the legal instruments defining the frontier between the two

66
338 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

countries and the exact course of that frontier, [Cameroon] respect-
fully asks the Court to specify definitively the frontier between
Cameroon and [Nigeria] from Lake Chad to the sea” (emphasis
added).

In submission (a) Cameroon requests the Court “to adjudge and declare
... that the lake and land boundary between Cameroon and Nigeria
takes the . . . course [as indicated by Cameroon in concrete terms]”.

25. The fact is that there have occurred certain incidents of trespass by
Nigerian armed forces or authorities into the border areas which Cam-
eroon claims to be its own territory, as demarcated by the existing demar-
cation line interpreted from the diplomatic documents or historical facts.
Such disputes have been reported in a certain parcel in the area of Lake
Chad and in the Bakassi Peninsula, as well as in certain other border
areas.

Cameroon deems all the incidents reported in these areas to be simply
trespass in its territory by Nigeria. By contrast, Nigeria may certainly
refuse to accept that these incidents were trespass and may consider that
the areas or locations where the incidents occurred were its own territory.
These are examples of typical boundary disputes that constitute “legal
disputes” and, when a “legal dispute” concerning boundary incidents is
filed with the Court Registry, the Court would certainly need to ascertain
whether the boundary claimed by the Applicant has been violated and
whether historically or legally it is the legitimate boundary.

However, Cameroon’s request that the Court definitively specify the
frontier in the lake and on land is quite a different matter. Cameroon’s
contentions should not have concerned the demarcation of the boundary
line. ;

The simple fact that one State wishes to specify the frontier between it
and a neighbouring State does not constitute a “legal dispute” between
those States. Cameroon’s unilateral request for a boundary line to be
indicated between its territory and Nigeria’s from Lake Chad to the sea
cannot be regarded as constituting a “legal dispute”, in terms of
Article 36 (2) of the Statute, which may be presented unilaterally to
the International Court of Justice for its adjudication.

26. I do not deny that the International Court of Justice is competent
to undertake the indication of a boundary line if States refer such a mat-
ter to it under Article 36 (1) of the Statute. If Cameroon had wished, with
the concurrence of Nigeria, to revise its boundary which it claimed as
legitimate on the basis of legal or historical title, it could have done so by
means of negotiations with the latter. If such negotiations failed, the
parties would then certainly be free to seek a decision of the International
Court of Justice by agreement. However, this case does not come under
that category.

67
339 - LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

3. Part IIT — Conclusion

27. In concluding my argument in sections 1 and 2 of part III above,
I am bound to point out, first of all, that the Court’s decisions requested
in item (f) of Section V of Cameroon’s Application-I and Application-IT,
respectively, and in submissions (c) and (a) in the Cameroonian Memo-
rial, namely, to specify the course of a boundary line or the frontier —
either at sea or on land — between Cameroon and Nigeria, cannot be a
subject to be presented unilaterally to this Court. This is far different
from a “legal dispute” which can be the object of a unilateral application
in a case between States which have both accepted the compulsory juris-
diction of the Court under Article 36 (2) of the Statute.

It is not a function of any judicial organ to accede to a unilateral
request for the demarcation of a boundary line, which cannot be deemed
to constitute a “legal dispute”, as the issues which may be brought uni-
laterally under Article 36 (2) of the Statute are limited to “legal disputes”.

28. In this respect, item (f) of Section V (“Decision Requested”) in
both Application-I and Application-II, as well as submissions (c) and (a)
in the Memorial, should be set aside. In other words, Cameroon’s request
that the Court indicate a boundary line, either at sea or on land, cannot
be considered as falling within the purview of the Court’s jurisdiction.

As I consider that Nigeria’s fourth, fifth, seventh and eighth objections
relate to this point in that respect, I voted in support of those objections.

IV. THe LEGAL Disputes WHicH MAY BE SUBMITTED
TO THE COURT

29. The only part of Cameroon’s Application which can be regarded
as being the presentation of a “legal dispute” under Article 36 (2) of the
Statute — which the Court has jurisdiction to entertain — is related to
actual incidents which took place as territorial and boundary disputes in
the border lands between the two States.

I would suggest that in the present case Cameroon’s Applications
should have been related to the following “legal disputes”:

(1) as regards the Bakassi Peninsula, which territory Cameroon claims
to be its own, a great number of intrusions by Nigerian authorities
has been reported as indicated in items (a) to (e”) of Section V
(“Decision Requested”) of Application-I;

(2) as regards Lake Chad, which is divided among the four countries
that border on its shores, Cameroon described some incursions by

68
340 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)

Nigerian authorities into its parcel in that area, as indicated in items
(a) to (e’) of Section V (“Decision Requested”) of Application-II;
and,

(3) as regards the certain border areas from Lake Chad to the sea, Cam-
eroon describes incursions as referred to in item (f) of Section V
(“Decision Requested”) of Application-II.

30. These three main issues, as indicated above and as demonstrated in
Application-I and Application-II, are again presented in the “submis-
sions” of the Memorial in the following manner:

“[Cameroon] . . . request[s] that the Court . . . adjudge and declare:
(b) That notably ... sovereignty over the Peninsula of Bakassi and
over the disputed parcel occupied by Nigeria in the area of
Lake Chad, in particular over Darak and its region, is Cam-
eroonian.

(e) That by using force against [Cameroon] and, in particular, by
militarily occupying parcels of Cameroonian territory in the
area of Lake Chad and the Cameroonian Peninsula of Bakassi,
and by making repeated incursions, both civilian and military,
all along the boundary between the two countries, [Nigeria] has

violated and is violating its obligations under international
treaty law and customary law.”

In connection with these incidents of trespass, Cameroon contended that
Nigeria should bear responsibility and should pay reparation for the
repeated incursions into those areas.

31. I conclude that the Court has jurisdiction to entertain Cameroon’s
Applications relating to the “legal disputes” arising out of the alleged
intrusion by Nigeria into the territory in which Cameroon is allegedly
entitled to sovereignty and territoriality; in other words, by the alleged
violation by Nigeria of Cameroon’s sovereignty in the Bakassi Peninsula
and in a certain parcel in the area of Lake Chad, as well as in certain
other border areas.

The issues of whether or not Nigeria has trespassed on territory
claimed by Cameroon, namely in the Bakassi Peninsula and in the area of
Lake Chad and elsewhere, and, in other words, whether or not the rele-
vant areas where such trespass is alleged to have occurred were Cam-
eroon’s territory at the time of the incidents, and thus whether Nigeria
has breached Cameroon’s rights, and must bear responsibility and pay
reparation for such breach, should certainly constitute the substance of
the merits at a later stage of the proceedings in the present case. It would
be open to Nigeria to lay claim to such areas on the basis of whatever
diplomatic or historical facts might be available to it, and such a situa-
tion would be capable of constituting a “legal dispute”.

69
341 LAND AND MARITIME BOUNDARY (SEP. OP. ODA)
V. CONCLUSIONS

32. It may not be necessary to draw any conclusions in addition to
what I have stated above. However, if I may repeat myself, Cameroon
cannot bring unilaterally to the Court a case concerning simple demarca-
tion of a boundary line either on land or at sea. In contrast, the alleged
incursion by Nigeria into the alleged territory of Cameroon, for which
violation of international law Nigeria may be responsible and may be
liable to pay reparation, is the kind of “legal dispute” that can be uni-
laterally brought to the Court by Cameroon. The question of whether or
not the boundary line which Cameroon has claimed is legitimate should
be decided by the Court at the merits phase but, I repeat, that should not
be a question of the simple demarcation of a boundary line between two
States.

33. In connection with Cameroon’s Application, Nigeria certainly is
free to challenge the jurisdiction of the Court to entertain that Applica-
tion and its admissibility. Nigeria in fact did so. I submit, however, that
apart from Nigeria’s objection to the Court’s jurisdiction (first prelimi-
nary objection), most of the objections raised by that Party concerning
the border incidents and the borderline of the territory (second, third and
sixth preliminary objections) are matters that should be dealt with at the
merits phase.

(Signed) Shigeru ODA.

70
